Detailed Action
1.	This Office Action is responsive to the Preliminary Amendment filed 06/14/2021.  Claims 1-25 have been cancelled.  Claims 26-49 have been added as new claims and are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Interview Summary
4.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

5.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Keith M. Lim (Reg. No. 68,912), on 03/09/2022.
Examiner’s Amendment

6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.	Please amend the claims as below:

Claim 26. (Currently amended) A method for analyzing network behavior of an Internet of Things (IoT) device, the method comprising:
processing a reference profile of the IoT device to generate a corresponding network traffic flow;
constructing at least one waveform of network activity over multiple time scales, wherein the at least one waveform is constructed on a per network traffic flow basis;
computing at least one statistical measure from the at least one waveform of network activity to create a behavioral volumetric set of characteristics for the IoT device; [[and]]
training a set of one-class classifiers with training data from the expected behaviour of the IoT device during a period of time; and
applying a one-class classifier of the set of one-class classifiers to the behavioral volumetric set of characteristics for the IoT device, comprising using a clustering-based outlier detection algorithm to detect anomalous device behaviour. 

Claims 35-36. (Cancelled) (The subject matter is incorporated into claim 26) 

Claim 37. (Currently amended) The method of claim [[36]] 26, wherein the clustering-based outlier detection algorithm to detect anomalous device behaviour includes at least one of an instantaneous boundary detection or a boundary detection over a continuous time scale.  

Claim 38. (Currently amended) A system for analyzing network behavior of an Internet of Things (IoT) device, the system comprising at least one processor configured to: 
process a reference profile of the IoT device to generate a corresponding network traffic flow;
construct at least one waveform of network activity over multiple time scales, wherein the at least one waveform is constructed on a per network traffic flow basis;
compute at least one statistical measure from the at least one waveform of network activity to create a behavioral volumetric set of characteristics for the IoT device; [[and]]
train a set of one-class classifiers with training data from the expected behaviour of the IoT device during a period of time; and
apply a one-class classifier of the set of one-class classifiers to the behavioral volumetric set of characteristics for the IoT device, using a clustering-based outlier detection algorithm to detect anomalous device behaviour.  

Claims 47-48. (Cancelled) (The subject matter is incorporated into claim 38)
Claim 49. (Currently amended) The system of claim [[48]] 38, wherein the algorithm to detect the anomalous device behaviour includes at least one of: an instantaneous boundary detection algorithm or a boundary detection over a continuous time scale algorithm.


8.	Claims 26-34, 37-46 and 49 are allowed.

9.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method and system to perform the steps of: processing a reference profile of the IoT device to generate a corresponding network traffic flow; constructing at least one waveform of network activity over multiple time scales, wherein the at least one waveform is constructed on a per network traffic flow basis; computing at least one statistical measure from the at least one waveform of network activity to create a behavioral volumetric set of characteristics for the IoT device; training a set of one-class classifiers with training data from the expected behaviour of the IoT device during a period of time; and applying a one-class classifier of the set of one-class classifiers to the behavioral volumetric set of characteristics for the IoT device, comprising using a clustering-based outlier detection algorithm to detect anomalous device behaviour, as set forth in the independent claims 26 and 38.  


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG N NGUYEN/
Primary Examiner, Art Unit 2441